UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    July 22, 2005

                                        Before

                           Hon. KENNETH F. RIPPLE, Circuit Judge

                           Hon. DANIEL A. MANION, Circuit Judge

                           Hon. DIANE S. SYKES, Circuit Judge

No. 04-1967

UNITED STATES OF AMERICA,                        Appeal from the United States
    Plaintiff-Appellee,                          District Court for the
                                                 Central District of Illinois.
      v.
                                                 No. 03 CR 20081
JOHN WALTZ,
    Defendant-Appellant.                         Michael P. McCuskey,
                                                 Chief Judge.

                                      ORDER

     This court ordered a limited remand so the district court could state on the record
whether the sentence remains appropriate now that United States v. Booker,
125 S. Ct. 738 (2005), has limited the Guidelines to advisory status. See United States
v. Paladino, 401 F.3d 471 (7th Cir. 2005).

     The chief district judge has now replied that he would today impose the same
sentence, knowing of the Guidelines’ advisory status. The range under the Guidelines
is 151 to 188 months, and Waltz’s sentence of 151 months is the lowest possible
sentence. The defendant did not respond to our invitation to file an argument
concerning the appropriate disposition of the appeal in light of the district court’s
response. We do not see any reason why Waltz’s sentence would be deemed
“unreasonable” in post-Booker practice. The judgment of the district court therefore
is AFFIRMED.